Exhibit 10.16

 

LOGO [g586409g36d40.jpg]

September 4, 2013

James P. Burns

Via email

Dear Jim:

On behalf of Silver Spring Networks, Inc. (the “Company”), I am pleased to offer
you the position of Executive Vice-President, Chief Financial Officer, located
in Redwood City, California.

The terms of your new position with the Company are as set forth below:

 

1. Position. You will be employed as the Executive Vice-President, Chief
Financial Officer and will report to Scott Lang the Company’s Chairman,
President and CEO. You will begin this new position with the Company on
September 5, 2013 (your “Start Date”).

 

2. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

3. Compensation.

 

  a) Base Salary. Your starting salary will be $400,000 per year (your “Base
Salary”), subject to applicable withholding taxes and paid pursuant to the
Company’s regular payroll schedule.

 

  b) Bonus. You will be entitled to participate in the Silver Spring Networks’
Bonus Plan. Your bonus target is 50 % of base salary for the applicable bonus
period and subject to the terms and conditions of the applicable bonus plan. The
Company’s Human Resources Department will inform you of the details of the plan.
The Company reserves the right to vary or terminate (with or without replacement
by a further plan) any bonus plan in place at any time.

 

  c) Annual Review. Following your first year of employment, your base salary
will be reviewed at the end of each calendar year as part of the Company’s
normal salary review process.

 

4. Stock Options. In connection with the commencement of your employment, the
Company will recommend to its Board of Directors that it grant you an option
(the “Option”) to purchase 148,000 shares of Common Stock (the “Shares”) with an
exercise price equal to the fair market value of the Common Stock on the date of
grant. This Option stock will vest and become exercisable, subject to your
continued employment with the Company or one of its subsidiaries on each
applicable vesting date, as to 25% of the Shares upon completion of your first
year of employment and as to 1/48th of the Shares each month thereafter. The
Option will be granted under and subject to the terms and conditions of the
Company’s equity incentive plan and will be contingent on your execution of the
Company’s standard Stock Option Agreement. A copy of the Company’s equity
incentive plan and the Stock Option Agreement will be provided to you as soon as
practicable after the grant date. You agree to sign and return any Stock Option
Agreement provided to you by the Company in connection with this grant. You also
agree to sign any other agreements or documents provided by the Company that may
be required under applicable laws to receive the Option or any shares of common
stock upon exercise of the Option.

 

Initials                    Page 1    555 Broadway Street, Redwood City, CA
94063   



--------------------------------------------------------------------------------

Restricted Stock Units. In connection with the commencement of your employment,
the Company will recommend to its Board of Directors that it grant you an award
of 74,000 restricted stock units (“RSUs”), which vest into shares of the
Company’s common stock. The RSUs will be granted under and subject to the terms
and conditions of the Company’s equity incentive plan and will be contingent on
your execution of the Company’s standard RSU Agreement. The RSUs will vest,
subject to your continued employment with the Company or one of its subsidiaries
on each applicable vesting date, as follows: (a) 25% of the RSUs shall vest on
the first anniversary of the tenth day of the month in which the grant date
occurs (the “initial vest date”); and (b) the remaining RSUs shall vest in
twelve equal quarterly installments following the initial vest date until the
RSUs have become fully vested four years from the grant date. A copy of the
Company’s equity incentive plan and the RSU agreement will be provided to you as
soon as practicable after the grant date. You agree to sign and return any RSU
agreement provided to you by the Company in connection with this grant. You also
agree to sign any other agreements or documents provided by the Company that may
be required under applicable laws to receive the RSUs and any shares of common
stock upon settlement of the RSUs.

 

5. Benefits.

 

  a) Employee Benefits. You are eligible to participate in any medical insurance
plans, 401(k) plans, deferred compensation plans, life insurance plans,
retirement or other employee benefit plans or fringe benefit plans or
perquisites established by the Company for its employees which may become
effective from time to time during your employment with the Company.

 

  b) Vacation. You are eligible to participate in the Company’s Exempt
Employees’ Vacation Program. There is no prescribed annual vacation allotment
for exempt employees, meaning you will not accrue vacation. Vacation requests
are subject to approval by your manager in accordance with the terms of the
vacation program.

 

  c) Sick Leave. You are eligible for paid sick leave in accordance with the
terms of the Company’s sick leave policy. You may take up to ten (10) paid sick
days per calendar year, pro-rated for the remainder of this year.

 

6. Background & Reference Checks. This offer is contingent upon successful
completion of background investigation and reference checks.

 

7. Termination of Employment and Severance Benefits. We are pleased to provide
you with certain benefits in the event of your termination without “cause” or
“constructive termination” from the Company as specifically set forth in
Attachment A.

 

8. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
your execution, and delivery to an officer of the Company, of the Company’s
Employee Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”) as Attachment B, prior to or on your Start Date.

 

9. At-Will Employment. You understand that your employment with the Company is
not for any specified term and will at all times be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, without further obligation or liability (except as
set forth on Attachment B).

 

Initials                    Page 2    555 Broadway Street, Redwood City, CA
94063   



--------------------------------------------------------------------------------

10. No Conflicts. You represent to the Company that your performance of all the
terms of this letter agreement will not breach any other agreement to which you
are a party and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this agreement. In addition, as we have
advised you, you are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties.

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter agreement in the space provided below no later than
September 4, 2013. Additionally, as part of your acceptance of the Company’s
offer, please return a signed and dated copy of Attachment A (Termination of
Employment and Severance Benefits) and Attachment B (Confidentiality Agreement).
This offer letter, together with Attachment A and Attachment B, set forth the
terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. Neither this letter
agreement nor Attachment A and Attachment B may be modified or amended except by
a written agreement, signed by the Company’s Chief Executive Officer and by you.

 

Very truly yours, Silver Spring Networks, Inc.

/s/ Scott Lang

Scott Lang Chairman, President, Chief Executive Officer ACCEPTED AND AGREED:
NAME

/s/ James P. Burns

Signature

9/4/13

Date

Attachments:

 

  1. Attachment A — Termination of Employment and Severance Benefits

 

  2. Attachment B — Employee Confidential Information and Invention Assignment
Agreement

 

Initials                    Page 3    555 Broadway Street, Redwood City, CA
94063   



--------------------------------------------------------------------------------

Attachment A

TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS

1. Termination of Employment.

a) At-Will Employment. Your employment with the Company is at-will, meaning
either you or the Company can terminate your employment at any time, with or
without cause, and with or without notice. Neither you nor the Company can
change the “at-will” nature of your employment, unless the Chief Executive
Officer of the Company and you sign a written contract that explicitly changes
your status as an “at-will” employee.

b) Payment & Benefits Upon Termination. Your entitlement to payment and benefits
upon termination is as follows:

(i) Termination Without “Cause” or “Constructive Termination”. If your
employment is terminated involuntarily without Cause (as defined in
Section 3(a), below) or in the event of your “Constructive Termination” (as
defined in Section 3(c) below):

(A) you will receive payment for any earned and unpaid salary, and bonus and
commissions, as of the date of your termination of employment; and,

(B) in the event you execute and do not revoke a separation agreement, including
a release of claims (“Release”), substantially in the form as attached as
Exhibit A, to be drafted by the Company based upon its standard forms, you will
be offered the Separation Compensation (as defined in Section 2, below). You
will not be entitled to or offered any form of additional severance pay or
benefits other than the Separation Compensation (e.g., you will not be entitled
to pay or benefits under any employee severance plan that is generally
applicable to employees).

(ii) Voluntary Termination. If you voluntarily terminate your employment, or
give notice that you will voluntarily terminate your employment at a future date
(and whether or not the Company accelerates the effective date of your
resignation date that you provide to an earlier termination date), you will
receive payment(s) for all earned and unpaid salary, and bonus and commissions,
as of the date of termination. You will not be entitled to the Separation
Compensation, or any other form of severance pay or benefits.

(iii) Termination for Cause. If your employment is terminated for Cause, you
will receive payment(s) for all earned and unpaid salary, and bonus and
commissions as of the date of your termination of employment. You will not be
entitled to the Separation Compensation, or any other form of severance pay or
benefits.

2. Separation Compensation. If you are entitled to Separation Compensation under
Section 1 above, your “Separation Compensation” will include each of the
following:

a. Salary Continuance. You will be offered pay equal to twelve (12) months of
your regular base salary and a pro-rated bonus (if any), subject to applicable
payroll deductions and withholdings (“Salary Continuance”); provided, however,
that should your Termination without Cause or your Constructive Termination
occur within the period beginning two months prior to and ending twelve months
following a Change of Control, you may be required by the successor entity (at
its sole discretion) to continue your employment for up to three (3) months from
the date of a Change of Control in order to be eligible to receive the Salary
Continuance. The first salary continuance payment equal to three (3) months of
your regular base salary, and payment of the prorated target bonus based upon
the number of days worked during the bonus period, (if any), shall be made on
the thirtieth (30th) day following your termination of employment (unless a
longer period is required by law to make the Release effective, in which case
the first salary continuance payment shall be made on the sixtieth (60th) day
following your termination of employment) provided the Release is effective at
such time, and the remainder shall be paid in monthly installments beginning on
the 1st day of the fourth month following your termination of employment, and on
the 1st day of each month thereafter, until the total payment obligation is
fulfilled.

 

Initials                    Page 4    555 Broadway Street, Redwood City, CA
94063   



--------------------------------------------------------------------------------

b. Acceleration of Vesting. The vesting applicable to any equity grants made by
the Company to you shall accelerate (or the Company’s repurchase right with
respect to such shares underlying such equity grants shall lapse) as to either:

(i) that number of shares underlying such equity grant or grants that would have
vested on the first anniversary of the date your employment terminates, such
acceleration effective immediately prior to such termination; or

(ii) in the event that your termination without Cause or Constructive
Termination occurs within the period beginning two (2) months prior to a Change
of Control and ending twelve (12) months following a Change of Control, and
provided that you (if requested by the successor entity in its sole discretion)
have continued your employment for the three-month period (or such shorter
period as may be requested by the successor entity) beginning on the date of a
Change of Control, one hundred percent (100%) of the unvested shares underlying
such equity grant or grants at the time of termination, such acceleration
effective immediately prior to such termination.

c. Other Benefits. The Company will reimburse you for your expenses in
continuing medical insurance benefits for you and your family (meaning medical,
dental, optical, and mental health, but not life, insurance) under the Company’s
benefit plans (or otherwise in obtaining coverage substantially comparable to
the coverage provided to you prior to the termination) over the period beginning
on the date your employment terminates and ending on the earlier of (a) twelve
(12) months following such date, or (b) the date you commence employment with
another entity; provided, however, that should your termination without Cause or
your Constructive Termination occur within the period beginning two months prior
to and ending twelve months following a Change of Control, you may be required
by the successor entity (at its sole discretion) to continue your employment for
up to three (3) months from the date of a Change of Control in order to be
eligible to receive such other benefits.

3. Definitions.

a) Cause. For the purposes of this letter agreement, “Cause” for termination of
your employment will exist if you are terminated for any of the following
reasons following written notice by the Company of the events or circumstances
constituting Cause: (i) your material failure to perform your duties and
responsibilities to the Company, including but not limited to a failure to
cooperate with the Company in any investigation or formal proceeding; (ii) your
commission of any act of fraud, embezzlement, dishonesty or any other
intentional misconduct that results in material injury to the Company; (iii) the
unauthorized use or disclosure by you of any proprietary information or trade
secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of your relationship with the Company; (iv) you are
convicted of, or enter a no contest plea to, a felony; or (v) your willful,
wrongful and uncured breach of any of your obligations under any Company policy
that has been made available to you, written agreement or covenant with the
Company (including this letter agreement). The determination as to whether you
are being terminated for Cause shall be made in good faith by the Board of
Directors of the Company. The foregoing definition does not in any way limit the
Company’s ability to terminate your employment at any time as provided in
Section 1 above.

 

Initials                    Page 5    555 Broadway Street, Redwood City, CA
94063   



--------------------------------------------------------------------------------

b) Change of Control. For purposes of this letter agreement, “Change of Control”
of the Company is defined as: (i) the date any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes, subsequent to the date hereof, the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities, other than pursuant to a sale by the Company
of its securities in a transaction or series of related transactions the primary
purpose of which is to raise capital for the Company; (ii) the date of the
consummation of a merger or consolidation of the Company with any other
corporation that has been approved by the stockholders of the Company, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (iii) the date of
the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or (iv) the date of a change in the
composition of the Company’s Board of Directors such that a majority of the
members of the Board immediately following such change in composition are no
longer “Incumbent Directors.” For purposes of the foregoing clause (iv),
“Incumbent Directors” means (a) members of the Company’s Board of Directors as
of the date of this letter agreement, or (b) members of the Company’s Board of
Directors elected or appointed to the Board following the date of this letter
agreement other than in connection with an actual or threatened proxy contest.

c) Constructive Termination. For the purposes of this letter agreement,
“Constructive Termination” means the termination of your employment by you
following: : (A) a material reduction in your job duties and responsibilities;
provided, however, that following a Change of Control, a reassignment to a
position that is substantially similar to your position prior to the Change of
Control shall not constitute a material reduction in your job duties or
responsibilities; (B) without your prior written approval, the Company requires
you to relocate to a facility or location more than thirty-five (35) miles from
the location from the primary location at which you were working for the Company
immediately before the required change of location; (C) except as otherwise
agreed by you, any reduction of your base salary in effect immediately prior to
such reduction (other than as part of an across-the-board, proportional
reduction); or (D) following a Change of Control, the failure of a successor
entity to assume this letter agreement. Notwithstanding anything else contained
herein, in the event of the occurrence of a condition listed above you must
provide notice to the Company within ninety (90) days of the occurrence of a
condition listed above and allow the Company thirty (30) day in which to cure
such condition. Additionally, in the event the Company fails to cure the
condition within the cure period provided, you must terminate employment with
the Company within thirty (30) days of the end of the cure period.

4. Code Section 409A. For purposes of this letter agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this Agreement in connection
with your termination of employment constitute deferred compensation subject to
Section 409A, and you are deemed at the time of such termination of employment
to be a “specified employee” under Section 409A, then such payment shall not be
made or commence until the earlier of (i) the expiration of the 6-month period
measured from your separation from service from the Company or (ii) the date of
your death following such a separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without limitation, the additional tax for which you
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. The first payment thereof will include a catch-up payment covering the
amount that would have otherwise been paid during the period between your
termination of employment and the first payment date but for the application of
this provision, and the balance of the installments (if any) will be payable in
accordance with their original schedule. To the extent that any provision of
this letter agreement is ambiguous as to its compliance with Section 409A, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A. To the extent any payment under this letter agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

Initials                    Page 6    555 Broadway Street, Redwood City, CA
94063   



--------------------------------------------------------------------------------

5. Code Section 280G. In the event that the severance and other benefits
provided for in this letter agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then your benefits under this letter agreement shall be either:

a) delivered in full; or

b) delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax, (with first a pro rata reduction of
(i) cash payments subject to Section 409A of the Code as deferred compensation
and (ii) cash payments not subject to Section 409A of the Code, and then a pro
rata cancellation of (i) equity-based compensation subject to Section 409A of
the Code as deferred compensation and (ii) equity-based compensation not subject
to Section 409A of the Code),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in your receipt on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

Unless you and the Company otherwise agree in writing, the determination of your
excise tax liability and the amount required to be paid under this Section shall
be made in writing by an accounting firm to be selected by reasonable agreement
between you and the Company, whose determination shall be conclusive and binding
upon you and the Company for all purposes. For purposes (the “Accountants”) of
making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and Section 4999 of the Code. You and the Company shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

6. Other Agreements. This Attachment A sets forth the terms of the benefits you
are eligible to receive in the event your employment with the Company is
terminated in the manner described herein and supersedes any prior
representations or agreements, whether written or oral. In the event of a
conflict between the terms of this Attachment A and any other agreement you have
entered into with the Company (including, without limitation, the cover letter
to this Attachment A), the terms of this Attachment A shall apply. The
definitions, terms and conditions contained herein may not be modified or
amended except by a written agreement, signed by the Chief Executive Officer of
the Company and by you.

* * *

 

ACCEPTED AND AGREED: NAME

/s/ James P. Burns

Signature

9/4/13

Date

 

Initials                    Page 7    555 Broadway Street, Redwood City, CA
94063   